Title: Appropriations for 1796, [19 January] 1796
From: Madison, James
To: 


[19 January 1796]

   
   In the Committee of the Whole debate on the civil list for 1796, Williams (New York) moved to strike out the appropriation for officers of the Mint. Failing to persuade other members, he then limited his resolution to the appropriation for purchasing copper for the Mint (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 253–57).


Mr. Madison stated the fact already mentioned by Mr. Williams, that it would ⟨be⟩ profitable to melt down the cents, and car⟨ry⟩ the bullion back to the mint for sale! He had it from the Chairman, and one of the members of the mint committee.
